Citation Nr: 0715019	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-26 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a left 
knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to April 
1997, with prior service as a cadet in the United States Air 
Force Academy.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Atlanta, Georgia, that denied the benefit 
sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
while performing active duty for training, or from an injury 
incurred in or aggravated while performing inactive duty for 
training.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a), 3.6(c)(1) (2005).  

At the February 2007 hearing the veteran testified that he 
has recently received treatment from a provider he has seen 
in the past for treatment for his knee, Samuel S. Fleming, 
M.D.  The veteran testified he has seen Dr. Fleming for 
treatment more recently than December 2000, which is the date 
on the most recent report from Dr. 


Fleming contained in the claims file.  The RO should make 
reasonable efforts to obtain these records from Dr. Fleming.  
38 C.F.R. § 3.159(c)(1) defines reasonable efforts in 
obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if 
the records are not received, at least one follow-up 
request."  

In addition, a remand is required in order to afford the 
veteran a VA examination.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

In this case, a VA examination is needed to both clarify the 
veteran's diagnosis, and to determine the nature and etiology 
of his disability.  The veteran was diagnosed with 
chondromalacia of the patella and possible internal knee 
derangement in the December 2000 report of Dr. Fleming.  
However, in an April 2004 VA examination, the examiner found 
"there is no diagnosis because there is no pathology to 
render a diagnosis."  These conflicting diagnoses must be 
reconciled.  In addition, the veteran's service medical 
records are replete with documentation of  left knee problems 
in service, spanning from 1972 when the veteran was in the 
Air Force Academy, through 1990.  It must be ascertained 
whether any current left knee disability the veteran may have 
is associated with these problems in service.
  
The veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this remand and to cooperate in the development of his case. 
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim. 38 C.F.R. 
§§ 3.158, 3.655 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain his recent 
private treatment records, to include 
records from all treatment provided by 
Samuel S. Fleming, M.D., and any other 
private treatment he has received since 
discharge related to this claim.  
Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file.

2.	Afford the veteran a VA examination to 
ascertain 
the diagnosis of the veteran's knee 
condition, if any, and the nature and 
etiology of any such left knee condition.  
Any and all indicated evaluations, 
studies, and tests, including but not 
limited to an MRI, that are deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the service 
medical records documenting the veteran's 
trouble with his left knee in service, 
the December 2000 report of Dr. Fleming, 
and the April 2004 VA examination report, 
and offer comments and an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the veteran's 
knee condition had its onset during 
service or is in any other way causally 
related to his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



